TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00463-CV


 Texas Department of State Health Services, and John Hellerstedt, in his Official Capacity
                   as Commissioner of the Texas DSHS, Appellants

                                                v.

 Crown Distributing LLC; America Juice Co. LLC; Custom Botanical Dispensary, LLC;
                       and 1937 Apothecary, LLC, Appellees




               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-20-004053, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellees, Crown Distributing LLC; America Juice Co. LLC; Custom Botanical

Dispensary, LLC; and 1937 Apothecary, LLC, have filed an emergency motion for Rule 29.3

temporary relief. Appellees ask the Court to grant temporary relief and reinstate the trial court’s

September 18, 2020 order granting their application for a temporary injunction. To preserve the

status quo of the appeal while the Court considers the motion for temporary relief, pending

further order of this Court, we temporarily order that the trial court’s September 18, 2020 Order

on Temporary Injunction is reinstated. See Tex. R. App. P. 29.3 (“[T]he appellate court may

make any temporary orders necessary to preserve the parties’ rights until disposition of the

appeal . . . .”). The Court requests that appellants file a response to the motion for temporary

relief on or before October 5, 2020. Appellees may file a reply on or before October 12, 2020.
              It is ordered on September 23, 2020.



Before Chief Justice Rose, Justices Baker and Kelly